 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       BGH HOLDINGS, LLC et al.,                                 Case No. 2:18-CV-1408-RSL
10
                             Plaintiff,                          ORDER GRANTING
11
                        v.                                       DEFENDANT’S MOTION
12                                                               FOR RELIEF FROM CASE
       DL EVANS BANK,                                            DEADLINES AND
13
                             Defendant.                          DENYING PLAINTIFFS’
14                                                               MOTION FOR RELIEF
15                                                               FROM DISCOVERY
                                                                 DEADLINE
16
            This matter comes before the Court on defendant DL Evans Bank’s (“the Bank”)
17
     “Motion and Cross Motion for Relief from Case Deadlines,” see Dkt. #61, and plaintiffs’
18
     “Motion for Relief from Discovery Completion Deadline for Taking Depositions.” Dkt. #45. On
19
     November 21, 2018, the Court issued a minute order setting various deadlines. Dkt. #17. The
20
     Bank requests that the Court extend the discovery cutoff date, trial date, and all associated
21
     deadlines by 120 days. Dkt. #61 at 1. Plaintiffs request that the deadline for completing
22
     discovery be extended to June 28, 2019 for taking depositions. Dkt. #45 at 1.
23
24          “A schedule may be modified only for good cause and with the judge’s consent.” Fed. R.

25 Civ. P. 16(b)(4). “Good cause” means that “the scheduling deadlines cannot be met despite the
26 party’s diligence.” Paz v. City of Aberdeen, No. C13-5104 RJB, 2013 WL 6163016, at *2 (W.D.
27 Wash. Nov. 25, 2013) (citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th
28 ORDER GRANTING DEFENDANT’S MOTION FOR RELIEF
     FROM CASE DEADLINES AND DENYING PLAINTIFF’S
     MOTION FOR RELIEF FROM DISCOVERY DEADLINE - 1
 1 Cir. 1992)). “If the party seeking the modification was not diligent, the inquiry should end.” Id.
 2 (citing Millenkamp v. Davisco Foods Intern., Inc., 448 Fed. Appx. 720, 721 (9th Cir. 2011)).
 3 The Court ruled on plaintiffs’ “Motion to Strike Pleading” on June 14, 2019 and allowed the
 4 Bank to add counterclaims and additional parties. Dkt. #71. The Bank states that it needs more
 5 time to serve the newly-added parties, propound discovery, and file motions for summary
 6 judgment. Dkt. #61 at 5. Plaintiffs did not respond to the Bank’s motion. There is good cause for
 7 modifying the case schedule order. Johnson, 975 F.2d at 609. The Court need not reach the
 8 parties’ contentions regarding their discovery disputes. See Dkts. #46, #58–59, #63, #65.
 9
           For all the foregoing reasons, the Bank’s motion for relief from case deadlines, Dkt. #61,
10
     is GRANTED. The Court will issue an amended case schedule that extends all case deadlines.
11
     Plaintiffs’ motion for relief from discovery deadline, Dkt. #45, is DENIED AS MOOT.
12
           DATED this 20th day of June, 2019.
13
14
15
                                                     A
                                                     Robert S. Lasnik
16
                                                     United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28 ORDER GRANTING DEFENDANT’S MOTION FOR RELIEF
     FROM CASE DEADLINES AND DENYING PLAINTIFF’S
     MOTION FOR RELIEF FROM DISCOVERY DEADLINE - 2
